DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/21 has been entered.

Claim Objections
Claims 1-9 and 16-20 are objected to because of the following informalities:  
In claim 1, --element-- should be added after “element” in line 11.
In claim 16, “device” should be deleted from line 4.
Claims 2-9 and 17-20 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3315037 to Pekar et al [hereinafter Pekar] in view of U.S. Patent Application Publication 2016/0262924 to Abreu et al [hereinafter Abreu].
Referring to claim 1, Pekar discloses a temperature sensor configured to be attached to an item of personal protection equipment (glove) (figures 1-3), the sensor comprising:
a standoff temperature sensor element (3) configured to detect the temperature of a nearby object or surface (paragraph 15);
a microcontroller (2) configured to receive sensor data from the standoff temperature sensor element (3) and determine the sensed temperature (paragraphs 12, 15, 17);
an indicator (9) configured to be activated by the microcontroller when the sensed temperature is higher than a predefined threshold (paragraph 17); and
an attachment element (1) configured to securely but removably attach to the personal protection equipment (paragraph 13), wherein the standoff temperature sensor (3) is configured to removably attach to the attachment element (1) (by connector 20).
Pekar further discloses that the standoff temperature sensor element (3) includes a thermocouple (paragraph 15); but does not explicitly disclose that the standoff temperature sensor element includes a thermopile.
However, Abreu discloses an item of personal protection comprising a glove (10) having either a thermocouple or a thermopile as a temperature sensor for determining a sensed temperature (figure 1; paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pekar by using a thermopile as the standoff temperature sensor element since Pekar discloses that a thermocouple is used as the standoff temperature sensor element, and Abreu discloses that a thermopile is a useful alternate to a thermocouple for detecting a temperature when used with a glove.

Referring to claim 2, Pekar in view of Abreu disclose a sensor having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Pekar further discloses a housing (30) configured to enclose the elements of the sensor (3), wherein at least a portion of the standoff temperature sensor element (3) is exposed to the external environment by an opening in the housing (in order to be exposed to the ambient air) (paragraph 15).

Referring to claim 3, Pekar in view of Abreu disclose a sensor having all of the limitations of claim 3, as stated above with respect to claim 1, wherein Pekar discloses a switch (8) configured to allow a user to control the sensor (paragraph 17).

Referring to claim 6, Pekar in view of Abreu disclose a sensor having all of the limitations of claim 6, as stated above with respect to claim 1, wherein Pekar discloses that the indicator comprises a visible alert (optical) (paragraphs 17, 18).
	
Referring to claim 7, Pekar in view of Abreu disclose a sensor having all of the limitations of claim 7, as stated above with respect to claim 1, wherein Pekar further discloses that the personal protection equipment comprises a pocket (11) configured to receive the attachment element (paragraph 13), but does not disclose the attachment element comprising a clip, wherein the personal protection equipment pocket is configured to receive the clip.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the attachment element of Pekar in view of Abreu comprise a clip in order to more securely attach the attachment element to the pocket of the personal protection equipment of Pekar, and since the use of the particular type of attachment element claimed by applicant is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular attachment element claimed by applicant is considered to be the use of numerous and known alternate types of attachment elements that a person having ordinary skill in the art at the time the invention was made would have been able to provide using routine experimentation in order to attach an attachment element to a personal protection equipment as already suggested by Pekar in view of Abreu.

Referring to claim 8, Pekar in view of Abreu disclose a sensor having all of the limitations of claim 8, as stated above with respect to claim 1, wherein Pekar discloses that the personal protection equipment comprises a glove, and wherein the sensor is attached to the back of the user’s hand via the glove (paragraphs 12, 14-18, 22).

Referring to claim 9, Pekar in view of Abreu disclose a sensor having all of the limitations of claim 9, as stated above with respect to claim 1, wherein Abreu discloses that the temperature sensor does not comprise a thermal imaging element (it is a thermopile).

Referring to claim 10, Pekar discloses a method for determining the temperature of an object or surface near a user (figures 1-3), the method comprising:
removably attaching an attachment element (1) to a personal protection equipment device (glove) (paragraph 13);
removably attaching a standoff temperature sensor element of a temperature sensor (3) to the attachment element (by connector 20);
wherein the standoff temperature sensor element is in proximity to the object or surface (paragraph 15); 
receiving, by a microcontroller (2) of the temperature sensor, sensed data from the standoff temperature sensor element (paragraphs 12, 15, 17);
determining a sensed temperature based on the received sensed data (paragraphs 12, 15, 17); 
determining when the sensed temperature is higher than a predefined threshold (paragraph 17); and 
activating an indicator when the sensed temperature is higher than the predefined threshold (paragraph 17).
Pekar further discloses that the standoff temperature sensor element (3) includes a thermocouple (paragraph 15); but does not explicitly disclose that the standoff temperature sensor element includes a thermopile.
However, Abreu discloses an item of personal protection comprising a glove (10) having either a thermocouple or a thermopile as a temperature sensor for determining a sensed temperature (figure 1; paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pekar by using a thermopile as the standoff temperature sensor element since Pekar discloses that a thermocouple is used as the standoff temperature sensor element, and Abreu discloses that a thermopile is a useful alternate to a thermocouple for detecting a temperature when used with a glove.

Referring to claim 11, Pekar in view of Abreu disclose a method having all of the limitations of claim 11, as stated above with respect to claim 10, wherein Pekar discloses attaching the temperature sensor (3) to a personal protection equipment (glove) worn by the user (paragraphs 12, 14-18, 22).

Referring to claim 12, Pekar in view of Abreu disclose a method having all of the limitations of claim 12, as stated above with respect to claim 11, wherein Pekar discloses that attaching the temperature sensor (3) to the personal protection equipment comprises attaching the temperature sensor to the backside of a glove (paragraphs 12, 4-18, 22).

Referring to claim 13, Pekar in view of Abreu disclose a method having all of the limitations of claim 13, as stated above with respect to claim 10, wherein Pekar discloses that activating the indicator comprises one or more of activating a vibrating motor to generate a vibration that is felt by the user; activating an audible alert; and activating a visible alert (optical) (paragraphs 17, 18).

Referring to claim 14, Pekar in view of Abreu disclose a method having all of the limitations of claim 14, as stated above with respect to claim 10, wherein Pekar discloses exposing the standoff temperature sensor element (3) to the ambient temperature via an opening in a housing of the temperature sensor (in order to be exposed to ambient temperature) (paragraph 15).

Referring to claim 15, Pekar in view of Abreu disclose a method having all of the limitations of claim 15, as stated above with respect to claim 10, wherein Pekar discloses determining a local temperature by the user without the user removing the personal protection equipment (paragraph 17).

Referring to claim 16, Pekar discloses a personal protection equipment (glove) comprising:
an attachment element (1) located on a portion of the personal protection equipment (paragraphs 13, 16), wherein the attachment element (1) is configured to securely but removably attach to the personal protection equipment (paragraph 13); and 
a temperature sensor configured to removably attach to the attachment element (by connector 20) (paragraph 13), wherein the temperature sensor comprises:
a standoff temperature sensor element (3) configured to detect the temperature of a nearby object or surface (paragraph 15); 
a microcontroller (2) configured to receive sensor data from the standoff temperature sensor element (3) and determine the sensed temperature (paragraphs 12, 15, 17); and 
an indicator (9) configured to be activated by the microcontroller when the sensed temperature is higher than a predefined threshold (paragraph 17).
Pekar further discloses that the standoff temperature sensor element (3) includes a thermocouple (paragraph 15); but does not explicitly disclose that the standoff temperature sensor element includes a thermopile.
However, Abreu discloses an item of personal protection comprising a glove (10) having either a thermocouple or a thermopile as a temperature sensor for determining a sensed temperature (figure 1; paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pekar by using a thermopile as the standoff temperature sensor element since Pekar discloses that a thermocouple is used as the standoff temperature sensor element, and Abreu discloses that a thermopile is a useful alternate to a thermocouple for detecting a temperature when used with a glove.

Referring to claim 17, Pekar in view of Abreu disclose a protection equipment having all of the limitations of claim 17, as stated above with respect to claim 16, wherein Pekar discloses that the temperature sensor further comprises a housing (30) configured to enclose the elements of the sensor, wherein at least a portion of the standoff temperature sensor element (3) is exposed to the external environment by an opening in the housing (in order to be exposed to ambient air) (paragraph 15).

Referring to claim 18, Pekar in view of Abreu disclose a protection equipment having all of the limitations of claim 18, as stated above with respect to claim 16, wherein Pekar discloses that the temperature sensor further comprises a switch (8) configured to allow a user to control the sensor (paragraph 17).

Referring to claim 20, Pekar in view of Abreu disclose a protection equipment having all of the limitations of claim 20, as stated above with respect to claim 16, wherein Pekar discloses that the personal protection equipment comprises a glove, and that the sensor is attached to the back of the user’s hand via the glove (paragraphs 12, 14-18, 22).

Claims 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pekar in view of Abreu, as stated above with respect to respective claims 1, 1, and 16, and further in view of U.S. Patent Application Publication 2016/0161301 to Guenther et al [hereinafter Guenther].
Referring to claim 4, Pekar in view of Abreu disclose a sensor having all of the limitations of claim 4, as stated above with respect to claim 1, except for Pekar disclosing that the indicator comprises a vibrating motor.
However, Guenther discloses a personal protection equipment having a temperature sensor and an indicator that uses a vibrating motor to output an indication of the temperature to a user (paragraphs 11, 12, 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pekar in view of Abreu by having the indicator comprise a vibrating motor, as suggested by Guenther, in order to provide an additional manner of indicating the sensed temperature.

Referring to claim 5, Pekar in view of Abreu disclose a sensor having all of the limitations of claim 5, as stated above with respect to claim 1, except for Pekar disclosing that the indicator comprises an audible alert.
However, Guenther discloses a personal protection equipment having a temperature sensor and an indicator that uses an audible alert to output an indication of the temperature to a user (paragraphs 11, 12, 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pekar in view of Abreu by having the indicator comprise an audible alert, as suggested by Guenther, in order to provide an additional manner of indicating the sensed temperature.

Referring to claim 19, Pekar in view of Abreu disclose a personal protection equipment having all of the limitations of claim 19, as stated above with respect to claim 16, except for Pekar disclosing that the indicator comprises a vibrating motor.
However, Guenther discloses a personal protection equipment having a temperature sensor and an indicator that uses a vibrating motor to output an indication of the temperature to a user (paragraphs 11, 12, 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pekar in view of Abreu by having the indicator comprise a vibrating motor, as suggested by Guenther, in order to provide an additional manner of indicating the sensed temperature.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 16 have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/5/21